

    



Exhibit 10.1
ASPEN INSURANCE HOLDINGS LIMITED
PERFORMANCE SHARE AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made effective as of the 5th day of March,
2015 (hereinafter called the “Date of Grant”), between Aspen Insurance Holdings
Limited, a Bermuda corporation (hereinafter called the “Company”), and XXXXXX
(hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2013 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Grant of Performance Shares. The Company hereby awards to the Participant XXXXX
Shares, payment of which is dependent upon the performance of the Company as
described in Section 2 of this Agreement (the “Performance Shares”).

2.
Vesting. The Performance Shares shall vest and become payable based on the
performance and service requirements set forth in Sections 2(c) to 2(j) below
and the definition of growth in diluted Book Value Per Share (“BVPS Growth”) set
forth in Section 2(a) below.

(a)
For the purposes of this Agreement, 2015, 2016, and 2017 BVPS Growth,
respectively, shall be equal to gn% (for n = 2015, 2016, and 2017), where

gn = 100 x (Bn – B(n-1) + Dn) / B(n-1), and
(i)
Bn = BVPS at December 31 in year n,

(ii)
B(n-1) = BVPS at December 31 in year n-1,

(iii)
Dn = total dividends per share paid to ordinary shareholders in year n, and

(iv)
BVPS is the diluted book value per ordinary share of the Company as calculated
in accordance with the accounting policies and definitions adopted for the
purpose of preparation of the annual audited financial statements of the
Company, as adjusted to (i) exclude total accumulated other comprehensive income
(“AOCI”), (ii) address the impact of any extraordinary capital management
transactions, including any special dividends, or the impact of share price
movements during the Company’s fiscal year on the Company’s share buy-back
program, as determined by the







--------------------------------------------------------------------------------




Committee in its sole discretion, and (iii) exclude all selling and other
transactional expenses incurred in connection with any transaction which, if
consummated, would result in a Change in Control, including without limitation
the cost of defending against any such transaction and any third-party legal and
advisory costs.


(b)
For purposes of this Agreement:

(i)
“2015 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2015,

(ii)
“2016 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2016,
and

(iii)
“2017 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2017.

(c)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2015 BVPS Award”) shall be eligible for vesting
(“Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s BVPS for the 2015 Fiscal Year or
(ii) the date such BVPS is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

2015 BVPS Growth
(as defined in Section 2(a))
Percentage of Eligible Shares
< 5.6%
0%
5.6%
10%
11.1%
100%
≥ 22.2%
200%

Interim percentages to be pro-rated.
Notwithstanding the schedule to be provided to the Participant during the 2015
Fiscal Year, if the 2015 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2015 BVPS Growth and the 2014 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2015 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee may, at its discretion, disapply the
limitation on 100% vesting described in this paragraph.

2



--------------------------------------------------------------------------------




(d)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2016 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2016 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized committee thereof, but
only to the extent provided in a vesting schedule to be provided to the
Participant during the 2016 Fiscal Year. The Committee shall determine the
vesting conditions for the 2016 BVPS Award taking into consideration the market
conditions and the Company’s business plans at the commencement of the 2016
Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the 2016
Fiscal Year, if the 2016 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2016 BVPS Growth and the 2015 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2015 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee may, at its discretion, disapply the
limitation on 100% vesting described in this paragraph.
(e)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2017 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2017 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized committee thereof, but
only to the extent provided in a vesting schedule to be provided to the
Participant during the 2017 Fiscal Year. The Committee shall determine the
vesting conditions for the 2017 BVPS Award taking into consideration the market
conditions and the Company’s business plans at the commencement of the 2017
Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the 2017
Fiscal Year, if the 2017 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2017 BVPS Growth and the 2016 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2016 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee may, at its discretion, disapply the
limitation on 100% vesting described in this paragraph.
(f)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of


3



--------------------------------------------------------------------------------




termination or resignation), all Eligible Shares shall become vested on the day
immediately following the day the Company files its Annual Report on Form 10-K
with the U.S. Securities and Exchange Commission for the 2017 Fiscal Year,
provided, that, if the Company does not file a Form 10-K pursuant to applicable
law for the 2017 Fiscal Year, all Eligible Shares shall become vested upon the
later of (i) the date the Company’s outside auditors complete the audit of the
Company’s financial statements containing the information necessary to compute
the Company’s BVPS for the 2017 Fiscal Year or (ii) the date such BVPS is
approved by the Board of Directors or an authorized committee thereof.
(g)
In connection with any event described in Section 10(a) of the Plan or in the
event of a change in applicable accounting rules, the Committee shall make such
adjustments in the terms of the Performance Shares as it shall determine shall
be necessary to equitably reflect such event in order to prevent dilution or
enlargement of the potential benefits of the Performance Shares. The Committee’s
determination as to any such adjustment shall be final.

(h)
Subject to the terms of the Participant’s employment agreement with the Company,
or any of its Affiliates (which, if applicable, shall supersede this provision),
if the Participant’s Employment with the Company is terminated for any reason,
the Performance Shares shall, to the extent not then vested, be canceled by the
Company without consideration.

(i)
Any Performance Shares that do not become Eligible Shares by reason of the
Company’s failure to achieve a percentage increase in BVPS as set forth above
(or, if applicable, as set forth in schedules to be provided to the Participant)
shall immediately be forfeited without consideration.

(j)
Notwithstanding anything to the contrary contained herein, in the event that the
Participant’s Employment with the Company is terminated (i) due to the
Participant’s death or (ii) by the Company due to the Participant’s Disability,
all Eligible Shares shall vest in full on the date of such termination of
Employment. For the avoidance of doubt, any Performance Shares that have not
become Eligible Shares on or before the date of such termination of Employment
shall be forfeited on such date without consideration. For purposes of this
Agreement, “Disability” shall mean the inability of a Participant to perform in
all material respects his or her duties and responsibilities to the Company, or
any Affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may determine in good faith. The Disability determination shall
be in the sole discretion of the Committee and a Participant (or his or her
representative) shall furnish the Committee with medical evidence documenting
the Participant’s disability or infirmity, which is reasonably satisfactory to
the Committee.

3.
Payment.

(a)
The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.


4



--------------------------------------------------------------------------------




(b)
Except as otherwise provided in the Plan, vested Performance Shares shall be
paid to the Participant as soon as practicable after the date such Performance
Shares become vested, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the end of the fiscal year in which the Performance
Shares become vested.

(c)
When Performance Shares are paid, the Company shall either issue certificates
for such Shares or enter such Shares in book-entry form in the Participant’s
name, as determined by the Company in its sole discretion. However, in the event
certificates are issued for such Shares, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

4.
No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.

5.
Legends; Stop-Transfer Orders. Any certificates representing the Shares paid in
settlement of Performance Shares and any Shares held in book-entry form, shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the U.S. Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable laws, and the Committee
may cause a legend or legends to be put on any such certificates, if applicable,
to make appropriate reference to such restrictions.

6.
Transferability. The Performance Shares may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
For avoidance of doubt, Shares issued to the Participant in payment of vested
Performance Shares pursuant to Section 3 hereof shall not be subject to any of
the foregoing transferability restrictions.

7.
Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

8.
Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
Performance Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9.
Bermuda Government Regulations. No Shares shall be issued pursuant to this
Agreement unless and until all relevant licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.


5



--------------------------------------------------------------------------------




10.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11.
Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF BERMUDA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES

12.
Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan (including
without limitation the arbitration provision), and the terms and provisions of
the Plan, as it may be amended from time to time, are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

13.
Rights as a Shareholder. The Participant shall have no rights as a shareholder,
and shall not receive dividends, with respect to any Performance Shares until
the Performance Shares have been issued to the Participant.

14.
Fiscal Year. If the Company’s fiscal year is changed to other than a calendar
year, the references to calendar year in this Agreement shall be adjusted to
appropriately reflect the change

15.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.




6



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
ASPEN INSURANCE HOLDINGS LIMITED
[exhibit1012015perform_image1.gif]
                        
Mike Cain
Group General Counsel


AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:




_____________________________________
Participant

7

